Citation Nr: 0304335	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a hemorrhoidectomy.

2.  Entitlement to an increased (compensable) rating for 
residuals of repair of retinal detachment in the right eye.

(The issues of entitlement to an increased rating for 
residuals of a thyroidectomy and an increased rating for 
residuals of a vagotomy, with pyloroplasty and hiatal hernia, 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran had active military service from December 1946 to 
September 1947, from February 1950 to February 1954, and from 
March 1954 to July 1969.

This matter comes before the Board on appeal from a March 
1999 rating decision by the RO.  In March 2001, the Board 
took jurisdiction of all issues addressed in the March 1999 
rating decision, and remanded this case to the RO for further 
development.  

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for residuals of a 
thyroidectomy and increased rating for residuals of a 
vagotomy, with pyloroplasty and hiatal hernia, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When the 
additional evidentiary development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response from the veteran, the Board 
will prepare a separate decision addressing these issues.

The Board finds that implicit in the record are claims of 
entitlement to service connection for scarring due to 
vagotomy, thyroidectomy, and hemorrhoidectomy.  These issues 
have not yet been addressed by the RO and are consequently 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's service-connected residuals of a 
hemorrhoidectomy are manifested by objective evidence of 
asymptomatic external tags, some internal varicosities, and 
subjective evidence of bleeding, itching and pain, but no 
internal or external hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.

2.  The veteran's service-connected residuals of repair of 
retinal detachment in the right eye are manifested by 
peripheral chorio-retina scarring without evidence of 
irregular, duplicated, enlarged, or diminished image.


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for service-connected 
residuals of a hemorrhoidectomy is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.27, 4.7, 4.114 (Diagnostic Code 7336) (2002).

2.  An increased (compensable) rating for service-connected 
residuals of repair of retinal detachment in the right eye is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.27, 4.7, 4.75, 4.84a (Diagnostic Code 6011) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Hemorrhoidectomy Residuals

The veteran's service-connected residuals of a 
hemorrhoidectomy have been evaluated as noncompensably 
disabling under 38 C.F.R. § 4.114 (Diagnostic Code 7336) 
(2002).  Under Diagnostic Code 7336, hemorrhoids (external or 
internal) will be rated as zero percent disabling when they 
are mild or moderate.  38 C.F.R. § 4.114 (Diagnostic Code 
7336) (2002).  Hemorrhoids will be rated as 10 percent 
disabling when they are large or thrombotic, irreducible, 
with excessive redundant tissue, or evidencing frequent 
recurrences.  Id.  A 20 percent disability rating is 
warranted when they cause persistent bleeding with secondary 
anemia, or fissures.  Id.

Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected residuals of a 
hemorrhoidectomy do not warrant a compensable rating under 
Diagnostic Code 7336.  In order for the veteran to be 
entitled to an increased (compensable) rating for his 
service-connected hemorrhoidectomy, he must have either 
internal or external hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.  38 C.F.R. § 4.114 
(Diagnostic Code 7336) (2002).  

In the veteran's case, his service medical records include 
his March 1954 re-enlistment examination report, which shows 
that he had external hemorrhoids.  When examined in March 
1957, he was noted to have had asymptomatic external 
hemorrhoidal tags.  Included in the veteran's service medical 
records was a February 1962 private physician's statement, 
which indicates that the veteran was found to have minor 
internal hemorrhoids.  Another private physician's statement 
indicates that the veteran was found to have had internal and 
external hemorrhoids with multiple small thrombi in February 
1964.  Service medical records further show that, in February 
1964, the veteran was admitted with a history of having had 
hemorrhoids for the previous two years.  Rectal examination 
revealed three plus hemorrhoids.  Subsequently, the veteran 
underwent a routine hemorrhoidectomy.  Final diagnosis was 
hemorrhoids.

Thereafter, when the veteran was examined by VA in April 
1980, anus and rectum were normal.  Quik-Cult test was 
negative for occult blood and only small external skin tags 
were noted.  The diagnoses included small anal skin tags - 
postoperative hemorrhoidectomy.  

When examined by VA in January 1999, it was noted that, 
besides itching, there were no other symptoms related to 
hemorrhoids such as bleeding or burning.  Rectal examination 
revealed no evidence of any large or thrombotic hemorrhoids, 
or any active bleeding.  There were hemorrhoidal tags noted.  
The examiner also noted that there was a questionable problem 
related directly to the veteran's hemorrhoids because the 
veteran did not have any symptoms specific for an 
exacerbation of his hemorrhoids, except for itching.  

The Board further notes that, when treated by VA in July 
1999, the veteran reported occasional bleeding due to 
hemorrhoids but he did not report "persistent" bleeding.

More recently, when examined by VA in July 2001, the veteran 
reported that he had some tags with some burning pain for 
which he had to apply salve.  He reported that the pain comes 
on after extending sitting.  He also noted that, 
occasionally, he may have a little blood on the tissue paper, 
but that was rare.  He reported that the major thing he noted 
had been urgency.  Examination revealed some external tags, 
which were non-inflamed and nontender.  Digital rectal 
examination revealed some internal varicosities, nontender, 
and no evidence of blood.  The impressions were history of 
hemorrhoidectomy with residual of decreased rectal sphincter 
tone and asymptomatic external tags.  Accordingly, the Board 
finds that, while the veteran complained of itching, pain, 
and occasional bleeding, examination disclosed objective 
evidence of asymptomatic external tags and some internal 
varicosities, the veteran's service-connected residuals of a 
hemorrhoidectomy are most appropriately characterized as 
being no more than moderate in severity.  38 C.F.R. § 4.114 
(Diagnostic Code 7336).  Therefore, an increased 
(compensable) rating is not warranted.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of his service-
connected residuals.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased (compensable) 
schedular rating.  The Board concludes that, for the reasons 
set out above, the preponderance of the evidence is against 
the claim for an increased (compensable) rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Right Eye

The veteran's service-connected residuals of postoperative 
repair of retinal detachment in the right eye have been rated 
as noncompensably disabling under 38 C.F.R. § 4.84a 
(Diagnostic Code 6011) (2002).  Diagnostic Code 6011 provides 
for a maximum 10 percent disability rating for centrally 
located localized scars, atrophy, or irregularities of the 
retina, with irregular, duplicated, enlarged, or diminished 
image.  38 C.F.R. § 4.84a (Diagnostic Code 6011) (2002).

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal (20/40 or better) unless there is blindness.  
See 38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a (Diagnostic 
Code 6079).  When a veteran has blindness in one eye which is 
rated as service connected and non-service-connected 
blindness in the other eye, the rating shall be evaluated as 
if both disabilities were service connected.  Absent total 
blindness, visual acuity in the non-service-connected eye is 
considered to be normal.  Id.  

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2002).

In the veteran's case, his service medical records show that, 
in April 1968, he was hit in the right eye with a baseball, 
resulting in a traumatic detachment of the retina, which was 
surgically corrected.

At a VA eye examination in December 1998, the veteran's 
uncorrected visual acuity in the right eye was J-14 at near 
and 20/40 -1 at distance (corrected vision was J-3 at near 
and 20/30 +2 at distance).  Uncorrected visual acuity in the 
left eye was J-3 at near and 20/25 +3 at distance (corrected 
vision was J-1 at near and 20/20 at distance).  External 
examination was unremarkable except for moderate 
dermatochalasis of both upper lids.  Pupillary reactions were 
normal.  Extraocular muscle function was normal.  Remainder 
of slit lamp examination was unremarkable with the exception 
of mild peripheral cortical lens changes.  He did not 
complain of diplopia.  The veteran's dilated fundoscopic 
examination revealed a normal disc with large areas of 
peripapillary atrophy and old chorioretinitis inferiorly at 
the site of retinal detachment repair.  Visual fields were 
slightly contracted, but essentially normal.   The diagnoses 
included status-post retinal detachment repair of the right 
eye, hyperopia of the right eye, and presbyopia.

A December 1998 VA progress note shows that the veteran was 
seen for complaints of dry eye symptoms.  The assessments 
included old retinal detachment of the right eye and dry eye 
symptoms. 

When examined by VA in July 2001, the veteran's refraction of 
the right eye was -.50 + .50 at axis 125 with best corrected 
vision of 20/40.  Refraction of the left eye was -.75 + .50 
at axis 7 with best corrected vision of 20/30.  Cornea was 
clear.  Anterior chambers were deep and clear.  Pupils were 
equal and reactive to light.  Extraocular muscles were 
orthophoric with full gaze.  Visual fields were grossly full.  
Applanation tension was 14 in both eyes.  Lens examination 
revealed 1+ nuclear sclerotic and nasal cortical cataract 
changes present in both eyes.  Fundus examination revealed .3 
cup disc ration with pink and sharp margins.  There was 
peripapillary hallo present around both optic nerves.  There 
were several disc diameters of peripheral chorio-retina 
scarring present at the seven o'clock position in the right 
eye with the retina attached in both eyes.  The impressions 
included peripheral chorio-retinal scar in the right eye, 
secondary to repair of retinal detachment.  The examiner 
opined that the veteran's peripheral corneal retinal scar was 
not visually significant.

Based on a review of the evidence, the veteran is not 
entitled to an increased (compensable) rating of 10 percent 
for residuals of postoperative repair of retinal detachment 
in the right eye because the visual examination findings have 
not shown a centrally located localized scar with irregular, 
duplicated enlarged, or diminished image which would entitle 
him to an increased (10 percent) rating.  Examination 
findings have, as already noted, reflected peripheral scaring 
but not centrally located scarring of the retina.  Moreover, 
the evidence does not show that the veteran has irregular, 
duplicated, enlarged, or diminished image.  Consequently, no 
basis exists for the assignment of the next higher rating of 
10 percent for service-connected residuals of postoperative 
repair of retinal detachment in the right eye.  The Board 
finds that the veteran's service-connected right eye 
disability is best characterized by a noncompensable rating.

The Board has also considered that eye disorders may be rated 
based on contraction of visual fields.  38 C.F.R. §§ 4.76, 
4.76a (2002).  Nevertheless, the December 1998 or July 2001 
VA examination findings do not show that the veteran has any 
other eye pathology related to the service-connected 
residuals of postoperative repair of retinal detachment in 
the right eye that has not already been contemplated.  
Consequently, there is no indication that the veteran has an 
unhealed eye injury; an evaluation under 38 C.F.R. § 4.84a 
(Diagnostic Code 6009) (2002) may not be assigned.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements regarding the severity of the right eye 
disability.  While a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
requiring medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an increased (compensable) rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.

Extraschedular Considerations

In view of the above, the Board has considered whether the 
veteran is entitled to ratings for his service-connected 
residuals of a hemorrhoidectomy or right eye disability on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that service-connected residuals of a 
hemorrhoidectomy or right eye disability present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The current 
evidence of record does not demonstrate that service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
residuals of a hemorrhoidectomy or right eye disability are 
so unusually debilitating as to warrant a referral of his 
case for an extraschedular evaluation under § 3.321(b).  As 
noted above, there is no evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  It is not shown by the evidence 
that the appellant has required frequent hospitalization for 
residuals of a hemorrhoidectomy or right eye disability, or 
that there has been any significant or regular outpatient 
treatment for any of these problems.  In view of these 
findings and in the absence of evidence of extraordinary 
symptoms, the Board concludes that the schedular criteria 
adequately contemplate the nature and severity of the 
veteran's service-connected residuals of a hemorrhoidectomy 
and right eye disability.  Therefore, the Board concludes 
that a remand to the RO for referral of the issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

In adjudicating these claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating actions of March 1999 and April 2000; 
statement of the case issued in September 1999; and 
supplemental statements of the case issued in May 2000 and 
September 2002, which informed him of the applicable law and 
regulations.  The record also reflects that the veteran was 
notified by the RO in a May 2001 letter of changes brought 
about by the VCAA.  The record shows that the RO has notified 
the veteran of the evidence necessary to substantiate the 
claims, and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence would be obtained by 
the veteran, and which evidence would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA records were obtained, 
and the veteran has not indicated that additional records 
exist that would have an effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in December 1998, January 1999, and July 2001, 
and VA examiners rendered opinions on the central issues in 
these claims.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

An increased (compensable) rating for residuals of a 
hemorrhoidectomy is denied.

An increased (compensable) rating for residuals of repair of 
retinal detachment in the right eye is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

